e .

UNITED STATES DISTRICT COURT

DISTRICT OF RHODE ISLAND

Docket: 19-cv-00200-JIM- PAS

~ RICHARD FERRELRA

TARY )
Plaintiff, Pro s© ) PLAINTIFE'S OPPOSITION TO SOME OF THE
| DEFENDANTS MOTION FOR SUMMARY JUDGMENT .1/
V. :
)
TowN OF LINCOLN, ET AL (TOL)
Defendants )

 

Comes now the Plaintiff, Richard Ferreira, (Ferreira), Pro se, who
moves this United States District Court, (USDC) , to allow this
OPPOSITION in full, and ORDER that the Motion For Summary Judgment,
filed by some of the nefendants”! is filed prematurely, and needs to
be fleshed out further by Discovery, and is therefore DENIED without

prejudice at this time. The contents of this Motion are as follows.

It is prayed that this Motion be allowed based on the attached
Affidavit, and relevant caselaw cited:

1 When, as here, the movant-defendant has suggested
that competent evidence to prove the case is Lacking),

 4/Defendants Town of Lincoln; Lincoln Police Dept; Chief of Police (Brian Sullivan

Tsullivan]); Philip Gould; Dana L. Packer; Christopher Wightingale; Sean Gorman;
Josaon Bolduc; Walter M. Ptaszek; Stephen Rodrigues} Joseph Anterni; Brendan Legare;
Kyle <4inniburgh; and Jonathon Saxton. Currently, onl Defendants TOL; Lincoln
Police Dept (LPD); Sullivan; Philip. Gould (Gould); Sean Gorman Gorman), remain as
Defendants in this action. Ferreira did not list any of the other Defendants in the
Second Amended Complaint (SAC) , for good reason, there was no evidence that Linked
them to the missing $67 ,000.00- There is evidence/ liability that links the named
Defendants, TOL, LPD, Sullivan Gould and Gorman to the missing money: This is a
genuine material fact that would preclude Summary judgment at this time.
Case 1:19-cv-00200-
JJM-PAS Document 64 Filed 09/11/20 Page 2 of 14 PagelD #: 978

2

the burden devolves upon the non-movant-plaintift
to document some factual disagreement sufficient
‘

to deflect brevis dis osition..- Wynne v- Tufts
Univ. sch. of Med., 976 F2 791, 794 (ist Cir. 1992);

7A non-moving party may not successfully defend
against summary judgment where the evidence relied

upon is merely colorable or is not significantly

 

probative..." Burke v. Lown of Walpole, 405 F.3d
66, 76 (ist Cir. 9005); “---The opposing party

cannot defeat summary judgment by mere allegations
but must bring sufficient evidence supporting the

claimed factual dispute..-to require a jury of judge
resolve the parties differing versions of the truth
at trial..." Burke, 405 F.3d 249, 251.

SPECIFIC RELEVANT FACTS

(1). See attached affidavit for verification of sworn knowledge.

(2). Ferreira is gunned down in the so-called. Courtyard Providence
Lincoln Hotel (CPLH), aka: Courtyard Marriott Hotel (CMH), in Lincoln,
anode Island, (RI), om April 29, 2016.

(3). Ferreira's property and cash in his SUV, 4s seized by the
TOL/LPD/Sullivan/Gould and Gorman: the cash is in the amount of
$67,000.00, Ferreira earned from gambling, and he explained that in
detail, during interrogatories, etc. |

(4). Between 4/29/16 and the early part of 2020, all named
Defendants including the RL State Police, (RISP), Defendants, have
been deaf, dumb, blind, and stupid, concerning where the $67,000.00,
went.

(5). Ferreira .then has_parties check the prison phone records,
and on a call to Defendant Gorman, Gorman admitted to Ferreira:

“Tne state police got your money’, see the SAC, 19145.

(6). The admission by Gorman, led to the recovery of $25,996.00,

that the RISP, suddenly remembered that they had in their possession,

see SAG, 1145.
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 3 of 14 PagelD #: 979

3
(7). Even as the RISP is admitting that they had at least
$25,996.00, which they had previously denied having, and did everything
short of, accusing Ferreira, of outright perjury, as this was unfolding,
the rest of the drama was playing out with the TOL/LPD/Sullivan/
Gould and Gorman, which included:

(A). these Defendants admitted that they had seized, and
secured the crime scene until the RISP arrived, see SAC, inclusive
of a letter from their lawyer at 920-21; also cf: 17 and 15;

(B). if they seized/secured the crime scene, why is it,
that no TOL/LPD Report or Defendants Interrogatories/Admissions,
contain the genuine material fact, that the RISP seized the money?

- Afterall, the TOL/LPD/Sullivan/Gould/ and Gorman were first on
the scene, and secured that scene. Why was there no mention of the
$67,000.00, seized from the SUV that belonged to Ferreira?

(C). TOL/LPD/Sullivan and Gould knew about the $67,000.00,
and kept their mouths shut, and failed to file Reports on it, as
none exist. How do we know that they knew? Because Gorman told
Ferreira that the State Police got his money. If Gorman knew, so
did the TOL/LPD/Sullivan and Gould, how do we know that? Chain of
Command, Gorman had to alert superiors to the discovery of the
$67,000.00. That made the superiors knowledgeable, and liable,
see SAC, 192-5; 7-10; 15-22; 24-283 31-37; 39-47; 49-71;

(D). failure to Report in writing the seizure of the
$67,000.00 by TOL/LPD/Sullivan/Gould and Gorman, reflects the
conscious intent to deprive the owner of the money, (i.e.,

Ferreira), of his money; the ability to have the money returned to
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 4 of 14 PagelD #: 980

4
him, as there would be no Report/Record, that the money was ever
taken from him;

(E). the actual sum of the money is a genuine material
question of fact. Gorman said the State Police got your money. Gorman
did not say, the State Police got $25,996.00 of your money. Nor did
he say, the State Police got $67,000.00 of your money. Gorman stated
the State Police got your money! The amount of the money actually
‘seized by someone, which found its way into the custody of the RISP,
is only $25,996.00, and Ferreira is missing $67,000.00. The sheer,
undisputed fact, that $25,996.00 is admitted to, as being seized,
is consistent with the absolute probability, that $67,000.00 was
actually taken. The actual sum of money is a genuine material fact,
that the Defendants have also not addressed in their Motion to Dismiss.

(8). .So to sum it up:
(A). first of all, no one knew about the $67,000.00;
(B). second, then Gorman knew about the State Police taking

the money;

(C). third, the RISP then had a “come to Jesus moment’, and
recalled, they had seized some money in the amount of $25,996.00,

after three years of denying that fact;

(D). fourth, not one of the named Defendants, TOL/LPD/
Sullivan/Gould or Gorman, ever filed a written Report/Record, that

money existed; in what amount; or who ended up with the money;

(E). as the Defendants TOL/LPD/Sullivan/Gould and Gorman,.
now move for summary judgment, they have utterly failed to explain
any of this information, which constitute genuine material questions

of fact, that are for a jury and judge to render judgment on.
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 5 of 14 PagelD #: 981

5
(9). In-closing, as the above drama was playing out with the
Defendants TOL/LPD/Sullivan/Gould and Gorman, the RISP engaged in
activity that also reaks of retaliation against Ferreira, for filing
this. suit, and would act to deny summary judgment at this time to
the named Defendants in this paragraph. The RISP did:

(A). bring criminal charges against Ferreira for the first
time over a 2016 matter, which the facts clearly prove, Ferreira had
no involvement in. This was done to use the criminal charges as
leverage against Ferreira to drop this lawsuit. Why is there is need
for leverage, if the RISP did nothing wrong? If the Defendants named
at the top of this page, did nothing wrong? ;

(B). RISP did deny all allegations of the SAC ... but did
state that they were not acting for the Defendant TOL/LPD/Sullivan/
Gould and Gorman ... however, since these five Defendant seized/
secured all property/cash at the crime scene ... its hard to ignore
that while the RISP denies everything, and retaliates against
Ferreira, (which doesn't hurt the case, brought by Ferreira, against
the TOL/LPD/Sullivan/Gould and Gorman, the RISP denial and its
recent retaliation can also bring leverage to bear on Ferreira that
would help the TOL/LPD/Sullivan/Gould/Gorman get out from under this
litigation), as the denial and retaliation rages on, the TOL/LPD/
Sullivan/Gould and Gorman request summary judgment ... without

explaining the events above herein at 1-8.

For these reasons, summary judgment must be denied at this time,
for the Defendants TOL/LPD/Sullivan/Gould and Gorman. FURTHER,

to specifically address the issue of what Gorman knew, and who he
Case 1:19-cv- -
cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 6 of 14 PagelD #: 982

6

told that information to; and when he made that information known.
Defense Attorney Desisto needs to provide the following information
to this USDC, before he urges summary judgment on this usDC. With
that being the case, Ferreira would move this USDC to ORDER the
following information be made known, prior to, any summary judgment
for the TOL/LPS/Sullivan/Gould and Gorman:

(1). How did Gorman know that the State Police (RISP)
got the money?

(2). Who did Gorman tell, that the RISP got the money?

(3). When did Gorman tell anyone, that the RISP got
the money?

(4). Why didn't Gorman File a Report/Record with the
LPD, which stated that the RISP seized, (got) the money?2/

(5). Did the TOL/LPD receive any of the money that
Gorman said the RISP seized (or got)?3/

(6). Which RISP Trooper/Detective actually took
possession of the money from the SUV, where Ferreira had secured it?

| (7). Was Gorman told by anyone from the TOL, or LPD,

not to file a Report/Record that stated that the RISP seized (got)

the money?

 

Q/ALL of the Repor ts/Records which were/are relevant to this matter, have been
requested thru DISCOVERY, and received. There is nothing in this documentation that
reflects, any Report/Record from Gorman, stating that the RISP seized (got) the
money. The inference can be drawn, that once the TOL/LPD got cut out of any of

the seized $67,000.00, taken from Ferreira, that caused Gorman to tell Ferreira,
the State Police got your money! Ironically, it jarred loose $25,996.00 from the
RISP, so the statement from Gorman was honest, and on point.

3/The TOL/LPD could have logically expected a piece of the $67,000.00, as a small
amount of Heroin, belonging to the female companion of Ferreira was using it as

a recreational drug: drug forfeiture asset claim by the TOL/LPD is a probable

inference that can be drawn. Then RISP failed to make the drug case, and kept the
$67,000.00. ‘Three years after the seizure, the RISP only had $25,996.00 left.
Case 1:19-cv-0 -
0200-JJM-PAS Document 64 Filed 09/11/20 Page 7 of 14 PagelD #: 983

7

CONCLUSION
(10). No factual disagreement is greater, then the ongoing
factual disagreement in this case, on.at least, the following facts,
which are significantly probative, and providing differing versions
of the truth, requiring 4 jury or judge to resolve:
(A). Who took the 567,000.00?
(B). How did Corman know the RISP took (got) the money?
(C). Who did Gorman tell, that the RISP took the money?
(D). When, if ever, did Gorman tell anyone, that the
RISP took (got) the money?
(E). Why didn't Gorman, OF any TOL/LPD Defendant, file
a Report/Record, that stated that the RISP took (got) the money?
| (Ff). Did the TOL/LPD receive any part/amount of the

$67,000.00, that went missing from the SUV, where Ferreira stored/

secured it?

(G). Which RISP Trooper/Detecive took (got) the money?
(H). Was Gorman told by anyone from the TOL/LPD, not to
file a Report/Record, that stated the RISP took (got) thé money?
(I). What is the actual amount of money, that Gorman
knows the RISP: took (got) from the SUV, where Ferreira had it stored/

secured? 4/

 

G/Tris material question of fact, by Tpself, should eb grounds to deny. the Motion
For Summary judgment, filed by the Defendants. WHY? Because, until the USDC is
provided with the exact knowledge of the money that Gorman has, there is no way to
determine with any certainty at all, whether there was $67,000.00, or $25,996.00,
taken from Ferreira. Money was certainly taken. Gorman said the State Police took
(got). the money --- and thereafter, the RISP recovered from a selective amnesia
they had, and remembered that they had $25,996.00. ‘That same amnesia could be
responsible for the RISP not being able to remember, where the rest of the
$67,000.00, went. This question of fact is primary in this case! how much money
was taken?
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 8 of 14 PagelD #: 984

8
(11). Based on the above cited information, Ferreira would move
this USDC, to:
(A). deny the Motion For Summary Judgment at this time,
without prejudice; | .
(B). ORDER Defense Attorney DeSisto, to provide an
answer to the questions above at am(9)(A) to (9)(1), within 30 days

of this USDC rendering judgment on the Motion For Summary Judgment. 5/

Respectfully submitted, 7 Dated: WH

? - 7 oe we.
Ke Le Lal? PBA EL. Lietfl Nae
Richard Ferreira
Pro se
P.u. Box-8000
Shirley, MA 01464

 

5/ These are the most relevant material questions of fact in this case. They will
come up again, and the USDC needs this information to rule in this case, as much,
as Ferreira. needs this information to properly litigate it. Obviously, the TOL/
LPD/Sullivan, Gould and Gorman, failed to provide the DISCOVERY this USDC did
previously ORDER these defendants to provide. At this point, a USDG ORDER is
relevant, needed, and long over due, to generate this DISCOVERY without any further
delay.
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 9 of 14 PagelD #: 985

RICHARD FERREIRA

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

Docket: 19-cv~00200-JJM-PAS

 

Las )

Plaintiff, Pro se ) AFFIDAVIT OF RICHARD FERREIRA IN
) SUPPORT OF HIS OPPOSITION TO SOME
) OF THE DEFENDANTS MOTION FOR SUMMARY
) JUDGMENT :

Vv. )
2
)

TOWN OF LINCOLN, ET AL (TOL)

Defendants )

I, Richard Ferreira, on oath, pursuant to 28 USCS, §1746, state:

1+. Iam the named Plaintiff, in the above captioned case.

2. That, I did speak to Lincoln Police Dept., (LPD), Detective Sean
Gorman, over a recorded prison telephone conversation, and he

told me, in relation to $67,000.00, seized/taken from an SUV
where the money was stored/secured, that: |
4 the State Police got your money..."

3. That, the information provided by Sean Gorman, (Gorman), was the
first time in 3 years, since April 29, 2016, that anyone from
the LPD, or Rhode Island State Police, (RISP), admitted the money
existed, or where it went (after I was gunned down in my hotel
room) from the SUV in the parking lot, that I arrived in.

4. That, the RISP had denied the existence of the money, or that
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 10 of 14 PagelD #: 986

2
the RISP had actually taken the money, see the Second Amended
Complaint, (SAG), at q113(B), in which the Rhode Island, (R1),
Attorney General, actually notified Attorney John Cicilline, that
the RISP did not seize/take money from the SUV, parked in the
hotel parking lot, after, I was gunned down; and that the RISP
had no knowledge of the money in general.

5. That, after being notified that a recorded prison conversation
with Gorman identified the RISP, as having taken the money, then,
for the first-time in-3 years, the RISP admitted they had taken
the money, but only took $25,996.00.

6. That, as recent as the past 45 days, the RI Attorney General

initiated criminal charges against me from 2016, to use as

leverage against me, and get me to drop this lawsuit against the

RISP. The Attorney General is acutely aware that the facts in that

criminal case prove, that I did nothing wrong, and I will be

seeking a jury trial in that case. The Attorney General is using
anything for leverage in this case, which is also relevant. It
reflects the inference that the Attorney General is in receipt

of facts unknown at this time, that are so inculpatory, the

Attorney General is attempting to create a buffer zone

between me, and the RISP. The Attorney General has known where

I was since last year, when this suit was filed. But, with the

admission of Gorman, ‘the state police got your money’ ... now,

the Attorney General files criminal charges against me, from a

incident in 2016. The Attorney General is grasping at straws,

for any form of leverage to use against me.
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 11 of 14 PagelD #: 987

10.

3

That, the logical inference can also be drawn, that the instant
Motion For Summary Judgment, filed by the Defendants, is:

(A). a ‘legal Hail Mary', filed in the hope that the TOL/
LPD/Sullivan/Gould and Gorman, can be dismissed from this suit,
prior to the stigma of the theft, and subsequent cover-up, of
the $67,000.00, from me, via the SUV parked in the hotel parking
lot where I was gunned down in, by the RISP;

-(B). a ploy/stunt/slide of hand, to determine if the United
States District Court, (USDC), in this case, is aware, that
Gorman provided the whereabouts of the missing money, and who
actually took the money. The name of Gorman as being the source
of this relevant probative information, appears to be lacking,
and is totally missing from the Defendants instant Motion For
Summary Judgment. But ... for good cause. Thru Gorman, the TOL/
LPD/Sullivan and Gould, remain in this suit for the reasons that
are discussed in the attached 8 page Opposition, at pg. 3, WM
(7) (C).

That, I had the sum of $67,000.00, in the SUV, parked in the
hotel parking lot, when I was shot twice, while staying in the
hotel. It was not the sum of $25,996.00, it was $67,000.00.
That, to this date, I have never been given a receipt from the
RISP, for the sum of either $67,000.00, or $25,996.00.

That, I have went over all the DISCOVERY that I have received
from the TOL/LPD/Sullivan/Gould and Gorman, in my mind. There

are no Reports/Records, which state the state police took (got)
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 12 of 14 PagelD #: 988

11.

12.

4
the money. There are no such Reports/Records. Of relevance, is
that the instant Motion For Summary Judgment, filed by the
Defendants listed above, have failed/refused in total to even
address the issue of Gorman, or the. absence of this information
from any Report/Record. This is Fraud of Omission. Thru the
Motion For Summary judgment, Defense Counsel DeSisto did place
Defendants Sullivan, Gould and Gorman at the hotel, and they
constitute the immediate supervisory staff of Gorman.

That, any, and all criminal charges that were initially brought
against me, after I, the victim, was gunned down in the hotel
room, were dropped. Further, the LPD/RISP have both failed to
produce an arrests in the shooting of my person; and have also
failed to show the $67,000.00, was from any source, other than
legal gambling casinos, I provided detail information on, in

my interrogatories. For four years, since April 29, 2016, the
LPD/RISP, have provided no evidence of wrong doing on my part,

or that the $67,000.00, was the legalized gambling profits, that
I claimed they were, and still claim they are.

That, please: review footnote-1, of the attached OPPOSITION. This
USDC, is requested to take judicial notice, that the First |
Amended Complaint, (Amended prior to service on the Defendants),
listed 14 Defendants. The SAC only listed five Defendants, who
now move for Summary judgment. 1 went where the evidence took me.
It took me to Gorman, and from Gorman, to his superiors, in his
Chain of Command, and their failure to train and supervise Gorman;

or who enacted policy, (see SAC, 112-13; 15-47), or failed/refused
Case 1:19-cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 13 of 14 PagelD #: 989

5
to adhere to, and dispense existing TOL/LPD policy, on the
seizure/securing of large sums of money from crime scenes.

13. That, I tender this Affidavit in good faith, based on the facts
that I have knowledge on, and will testify to it in a court of

law. Signed under the pains and penalties of perjury on this

  
  

date:

foe, Lal, Le : Ere wag

Richard Ferreira
Pro se

P O. Box-8000
Shirley, MA. 01464 |
Case 1:19-cv- -
cv-00200-JJM-PAS Document 64 Filed 09/11/20 Page 14 of 14 PagelD #: 990

August 31, 2020

United States District Court
Attn: Office of the Clerk
Providence, Rhode Island 02903-1779

RE: Ferreira v. Town Of Lincoln, Et al.,
Docket: 19-cv-00200-JIM-PAS; Enclosed
Opposition To Some Of The Defendants
Motion For Summary Judgment; Affidavit
In Support Of The Opposition

Dear clerk:
Greetings. I trust that you are healthy and COVID-19 free.

Some of the Defendants have filed for Summary Judgment. I have
enclosed an eight page OPPOSITION, with a five page AFFIDAVIT in
support. I am in transition right now, awaiting transfer. I have no
serious amount of legal paperwork on this case, as a result of that
transfer. I have filed the OPPOSITION/AFFIDAVIT without exhibits for

that reason.

Please file the OPPOSITION/AFFIDAVIT with the court, and I truly
look forward to hearing from you in this matter, when the court has
rendered a judgment on the Motion For Summary Judgment. Again, thank
you for your time, as always.

Respectfully submitted, CERTIFICATE OF SERVICE

i. Lz Lr ean I, Richard Ferreira, on oath, 28 USCS,
Richard Ferreira §1746, state on oath, that I have caused
Pro se one copy of these pleadings to be served
P.O. Box-8000 on Defense Counsel, Attorney DeSisto,
Shi “ley, MA. 01464 60 Ship St., Providence, RI 02903, via

iriey, . first class mail on this date: G/i fxd;
of

   

Signed under the pains and, pena tres

perjury, on this date: 4/900 .
Lak. MT pcs

Richard Ferreira, Pro se

  
 
